Fourth Court of Appeals
                                San Antonio, Texas
                                   November 21, 2016

                                   No. 04-16-00087-CV

                                 Guamnetta M. BRIGGS,
                                      Appellant

                                            v.

             BANK OF AMERICA and Federal National Mortgage Association,
                                 Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-13120
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
        This appeal is scheduled to be submitted on briefs on December 13, 2016. Appellant
filed a motion requesting oral argument. After review, we DENY appellant’s motion. The
appeal will be submitted on the briefs without oral argument.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court